Citation Nr: 1038213	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection an acquired 
psychiatric disability to include, depression, stress and 
personality disorder and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1988 to December 1988. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for stress, depression and a 
personality disorder and continued the previous denials of 
entitlement to service connection for bilateral trick knees and 
headaches.

The Veteran was afforded a video hearing before the undersigned 
in July 2010 and a transcript of the hearing is of record.  

The Board notes that the Veteran initially claimed entitlement to 
service connection for "stress and depression."  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
a claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the Veteran's claim has been 
recharacterized to conform to the holding in Clemons.  

The issues of service connection for left knee and headache 
disorders are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied 
entitlement to service connection for an acquired psychiatric 
disability, claimed as stress.

2.  Since the March 2003 rating decision, relevant official 
service department records have been added to the claims folder.   

3.  Competent evidence of a nexus between an acquired psychiatric 
disability to include, depression, stress and personality 
disorder and active military service is not of record.

4.  In an unappealed March 2003 rating decision, the RO denied 
entitlement to service connection for a right knee disability.

5.  Since the March 2003 rating decision, relevant official 
service department records have been added to the claims folder.   

6.  Competent evidence of a nexus between a right knee disability 
and active military service is not of record.

7.  In an unappealed March 2003 rating decision, the RO denied 
entitlement to service connection for a left knee disability.

8.  Since the March 2003 rating decision, relevant official 
service department records have been added to the claims folder.   

9.  In an unappealed March 2003 rating decision, the RO 
entitlement to service connection for headaches.

10.  Since the March 2003 rating decision, relevant official 
service department records have been added to the claims folder.   


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection 
for an acquired psychiatric disability, claimed as stress is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  Evidence received since the March 2003 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(c) (2009).

3.  An acquired psychiatric disability to include, depression, 
stress and personality disorder was not incurred in or aggravated 
by active military, nor may in-service incurrence be presumed.  
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

4.  The March 2003 rating decision that denied service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

5.  Evidence received since the March 2003 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(c) (2009).

6.  A right knee disability was not incurred in or aggravated by 
active military, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

7.  The March 2003 rating decision that denied service connection 
for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

8.  Evidence received since the March 2003 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(c) (2009).

9.  The March 2003 rating decision that denied service connection 
for headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

10.  Evidence received since the March 2003 rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

Regarding the Veteran's claims of entitlement to service 
connection, the Board notes that in claims to reopen, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

In this case, a notice letter was issued in August 2005.  The 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate the claims for service connection.  
The August 2005 notice letter also informed the Veteran of the 
requirements for a new and material evidence claim and noted the 
basis of the March 2003 rating decision which denied the service 
connection claims.  The Board notes that the letter satisfied the 
requirements under Kent.  The Board also notes that no Dingess 
notice was provided, however, as the claims are denied, effective 
dates are rendered moot.  Based on the foregoing, no further 
efforts are required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting her in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the Veteran's service treatment 
records and VA treatment records are on file.  Furthermore, the 
Veteran was afforded VA examinations in August 2005 and April 
2007, in which an opinion of etiology was provided, along with 
accompanying rationale.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The RO initially denied the claims of entitlement to service 
connection for stress, bilateral trick knees and headaches in a 
March 2003 rating decision, finding that there were no in-service 
treatment records or nexus opinions with which to make a 
determination regarding etiology. 

The evidence at the time of the March 2003 decision consisted of 
outpatient treatment records from Dr. R.H. dated from March 1998 
to April 2002.  The Veteran did not file an appeal however, and 
the March 2003 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In July 2004, the Veteran submitted a new claim for stress and 
depression.  She was afforded a VA examination in August 2004.  
The Veteran then filed new claims for bilateral trick knees and 
headaches in July 2005.  The evidence submitted included service 
treatment records.  

The Board here finds that under 38 C.F.R. § 3.156(c), the newly 
added service treatment records serve as a basis for reopening 
the claims.  Indeed, 38 C.F.R. § 3.156(c) provides that, 
notwithstanding any other section in this part, at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the claim.

As stated above, the claims are reopened pursuant to 38 C.F.R. 
§ 3.156(c).  As the RO considered the underlying service 
connection claims, the Board will proceed with appellate review 
of the claims of service connection for an acquired psychiatric 
disorder and a right knee disability at this time.  The 
adjudication of the claims for service connection for a left knee 
and headache disorders are deferred pending completion of the 
development requested in the Remand portion of the Decision 
below.

III.  Service Connection 

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

Acquired Psychiatric Disability to Include Depression, Stress and 
Personality Disorder

The Board notes that for the purposes of entitlement to benefits, 
the law provides that a personality disorder is not a disease or 
injury within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for borderline 
personality disorder, even if a pervasive instability of moods 
increased in service, as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, as the Veteran 
has received several other diagnoses of psychiatric disorders, 
the Board will consider all other diagnoses.  

The Veteran's service treatment records reveal that she was 
separated from service due to adjustment reaction with depressed 
mood and a personality disorder.  Upon enlistment into service in 
April 1988 no depression or nervous trouble was noted.   In 
December 1988 the Veteran was recommended for separation due to 
an inability to adjust to military life style.  According to her 
mental status examination she joined the military to avoid the 
pain caused by the death of her two brothers and as a way to 
support her five year old daughter.  An examiner noted that she 
was suffering from depression and anorexia and had claimed 
suicidal ideation.  She also noted that she was experiencing 
stress due to her daughter being with her parents.  The examiner 
recommended that she be separated for personality disorder as she 
had chronic maladaptive behavior and was depressed.  An Axis I 
diagnosis of adjustment reaction with depressed mood was 
provided.  

Private treatment records show that the Veteran complained of 
being slightly depressed in March 2002 and reported that the 
Zoloft was helping.  

The Veteran was afforded a VA examination in August 2004 and the 
examiner diagnosed generalized anxiety disorder.  The Veteran 
reported depression and anxiety prior to service that worsened 
while she was in service.  She reported that her psychiatric 
symptoms began eight years prior to the examination, in 1996.  
She had difficulty sleeping and anxiety.  

The Veteran was afforded a VA examination in August 2005 and the 
examiner had the opportunity to review her claims file.  He 
diagnosed atypical depression with anxiety and personality 
disorder.  He noted that a diagnosis of personality disorder was 
provided while she was in the military.  The Veteran reported 
that she was in service for only a few months when she realized 
that she had made a mistake and would not do well in service, she 
noted feeling like she was in a "sweat box."  The examiner 
stated that the Veteran's personality disorder was not caused by 
her service and in fact it was her personality disorder that 
likely caused her to be frustrated with her service in the 
military.  

A review of all of the evidence of record shows that service 
connection for an acquired psychiatric disorder to include 
depression, stress and personality disorder is not warranted.  
The Veteran was separated from service due to adjustment reaction 
with depressed mood and the service treatment records show that 
she experienced depression in service due a "flight from her 
brothers' death" and supporting her dependent daughter.  The 
post service VA examiners have not linked her current disability 
to service.  The August 2005 examiner had an opportunity to 
interview the Veteran and review her claims file.  He stated that 
the Veteran's personality disorder caused the Veteran's departure 
from service and as discussed above, personality disorder is not 
a disability that is capable of service connection.  The examiner 
concluded that the Veteran's other psychiatric disabilities were 
caused by her personality disorder and not related to service.  
Therefore, the evidence preponderates against the Veteran's 
claim.  

The Board has considered the Veteran's contentions and testimony 
relating the current psychiatric disorder to her service and also 
of her contentions of aggravation.  She is competent to state her 
symptoms, which she asserts began before service and continued 
after service.  However, as a layperson, the Veteran is not 
competent to opine on medical matters such as a diagnosis or 
etiology of any medical diagnosis.  The record does not show, nor 
does the Veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  Accordingly, her lay statements are not 
competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Thus, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include depression, stress and personality disorder is denied. 

The Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disability to include depression, stress and 
personality disorder, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b);
 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Right  Knee Disability

The Veteran asserts that she is entitled to service connection 
for a right knee disability.  A review of the evidence shows that 
service connection is not warranted.  

Service treatment records show complaints of right knee pain.  
Upon enlistment into service in April 1988 no right knee 
complaints or disabilities were noted.  June 1988 treatment 
records noted pain in the Veteran's right knee and the examiner 
diagnosed a sprain of the right calf.  In August 1988 the Veteran 
complained of a three day history of right knee pain due to 
direct trauma.  

The Veteran received a VA examination in April 2007 and the 
examiner had the opportunity to review the Veteran's claims file.  
The Veteran noted pain in her right knee.  The examiner stated 
that the right knee had laxity with a possible lateral collateral 
ligament.  The examiner stated that the Veteran's current right 
knee disability is not related to the complaints of pain in 
service.  The examiner stated that the first complaint in service 
related to calf muscle pain and the other complaint showed no 
abnormality at the time of the examination.  He stated that it 
was less likely than not that the current disability was caused 
by or related to the episodes in service.  

A review of the evidence shows that there is no positive medical 
nexus opinion linking the Veteran's current right knee disability 
with service.  The April 2007 VA examiner had the opportunity to 
examine the Veteran and review her case file and stated 
definitively that there was no link between the complaints of 
right knee pain in service and the current disability.   
  
The Board has considered the Veteran's contentions and testimony 
relating the right knee disability to her service.   However, as 
a layperson, the Veteran is not competent to opine on medical 
matters such as a diagnosis or etiology of any medical diagnosis.  
The record does not show, nor does the Veteran contend, that she 
has specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  Accordingly, 
the Veteran's lay statements are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the 
Board finds that the claim for service connection for a right 
knee disability is denied. 

The Board has considered the applicability of the benefit-of-the-
doubt doctrine. However, as the preponderance of the evidence is 
against the claim for service connection for a right knee 
disability, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disability to include, depression, stress 
and personality disorder is to this extent granted.  

Entitlement to service connection for an acquired psychiatric 
disability to include, depression, stress and personality 
disorder is denied.

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for a 
right knee disability is this extent granted.  

Entitlement to service connection for a right knee disability is 
denied.

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for a left 
knee disability is to this extent granted.  

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for 
headaches is granted to this extent is granted.  


REMAND 

The Board is remanding the reopened claims for service connection 
for left knee and headache disorders for further evidentiary 
development and then for the RO to consider and adjudicate the 
claim in the first instance.



Left Knee Disability

At the April 2007 VA examination, the examiner indicated that the 
examination was for the purpose of addressing the claim for 
service connection for a right knee injury.  The examiner did not 
address the Veteran's left knee contentions, nor was a thorough 
examination of the left knee conducted.  Therefore, the issue 
must be remanded to afford the Veteran a VA examination to 
determine whether his left knee warrants service connection.  
 
Headaches

The Veteran asserts entitlement to service connection for 
headaches due to in-service stress while she was on active duty.  

A review of the Veteran's service treatment records shows that 
she experienced headaches while in service and an April 2007 
examiner provided a diagnosis of "headaches by history."  In an 
addendum dated in April 2007, another examiner reviewed the 
examination and medical records and stated that a diagnosis of 
"headaches by history" is consistent with a normal examination 
and therefore does not warrant a distinct diagnosis.  The 
examiner stated that the diagnosis should be amended to a normal 
neurological examination and therefore, no nexus opinion is 
needed.  

Subsequent to the April 2007 VA examination, the Veteran 
testified to suffering from headaches.  As the Veteran is 
competent to report that she experiences headaches, a new VA 
examination is needed to determine whether she has a current 
headache disorder that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran the appropriate VA 
examination(s) in order to determine the 
nature and etiology of the Veteran's 
headaches and her left knee disability.  
The claims file and a separate copy of this 
remand must be provided to the examiner(s) 
for review.  The examiner(s) should note in 
the examination report that he or she has 
reviewed the claims folder.  

Specifically, the examiner(s) should report 
all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's headaches 
and left knee disability (a) were incurred 
during service or are otherwise 
etiologically related to service or (b) 
proximately due to, or aggravated by, any 
service-connected disability.  

A complete rationale must be given for any 
opinion expressed.  If the examiner cannot 
respond without resorting to speculation, 
she or he should explain why a response 
would be speculative.

2.  Thereafter, adjudicate the issues of 
service connection for left knee and 
headache disorder based on all of the 
evidence of record.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  The 
case should then be returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


